Citation Nr: 0109548	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-05 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945.  He was a prisoner of war from October 1944 to 
April 1945.  He died on April [redacted], 1994.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1999 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A decision by the Board in June 1999, which denied 
entitlement to service connection for the cause of the 
veteran's death, found that the appellant was not entitled to 
DIC under the provisions of 38 U.S.C.A. § 1318.  The 
appellant did not appeal that determination to the United 
States Court of Appeals for Veterans Claims.  She has 
submitted additional evidence in an attempt to reopen the 
claim.


REMAND

The Board finds that the appellant's substantive appeal, 
received in February 2000, raises the issue of whether rating 
decisions by the RO in November 1981 and February 1982 
involved clear and unmistakable error (CUE) by not granting 
the veteran a schedular evaluation of 100 percent for anxiety 
reaction or a total disability evaluation based on individual 
unemployability due to service connected disabilities.  The 
Board finds that the CUE issue is inextricably intertwined 
with the issue currently certified for appeal and should be 
considered by the RO prior to a final disposition of the 
current appeal.

The Board notes that the evidence of record in November 1981 
contained medical evidence that, from early postservice 
years, the veteran's service connected acquired psychiatric 
disorder, then characterized as anxiety reaction, affected 
his ability to maintain employment. In February 1981, his 
family doctor reported that anxiety problems had played a 
part in his forced retirement from work as a bookkeeper.  At 
a VA psychiatric examination in June 1981, the diagnosis was 
severe, chronic anxiety neurosis; it was noted that the 
veteran had to quit his job in April 1980 after becoming 
unable to concentrate and do his work and he had been unable 
to resume employment.  In August 1981, the veteran's former 
employer at a paper company reported that the veteran was 
forced to leave his job in April 1980 because he had trouble 
concentrating, was not able to tolerate stress, and was at 
times very agitated and seemed to be "on a nervous edge".  
Later, at a VA psychiatric examination in January 1982, the 
examiner found that the veteran would be employable only in 
"a low stress situation".  This evidence will be considered 
by the RO in adjudicating the CUE claim.

Under the circumstances, this case is REMANDED to the RO for 
the following:

The RO should adjudicate the issue of 
whether rating decisions in November 1981 
and/or February 1982 involved CUE by not 
granting the veteran a schedular 
evaluation of 100 percent for anxiety 
reaction or a total disability evaluation 
based on individual unemployability due 
to service connected disabilities.  If 
the decision is adverse to the appellant, 
the RO should advise her of her 
procedural and appellate rights.  Before 
returning the case to the Board, the RO 
should furnish the appellant and her 
representative with a Supplemental 
Statement of the Case on all issues in 
appellate status.


The purpose of this REMAND is to afford the appellant due 
process of law. 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




